     Case: 1:18-cv-06960 Document #: 16 Filed: 01/07/19 Page 1 of 5 PageID #:44




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


GEORGE MOORE, individually and                            Case No. 1:18:cv-06960
on behalf of all others similarly situated,
                                                          Judge: Hon. Sharon Johnson Coleman
                   Plaintiff,

       v.

CHW GROUP, INC., d/b/a Choice Home
Warranty,

                   Defendant.


       DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
   WITH PREJUDICE AND/OR TO STRIKE PLAINTIFF’S CLASS ALLEGATIONS

       Defendant CHW Group, Inc. d/b/a Choice Home Warranty (“CHW” or “Defendant”)

respectfully moves this Court to dismiss the putative class action complaint (Dkt. 1,

“Complaint”) filed by Plaintiff George Moore (“Plaintiff”) in the above-caption matter, in its

entirety and with prejudice, for failure to state a claim upon which relief can be granted pursuant

to Fed. R. Civ. P. 12(b)(6) or, in the alternative, for lack of subject matter jurisdiction pursuant to

Fed. R. Civ. P. 12(b)(1) for failure to meet the requirements for Article III standing. Also in the

alternative, should the Court not dismiss the entire Complaint, Defendant also respectfully moves

this Court to strike Plaintiff’s improper nationwide and “fail-safe” class allegations, among other

faulty and improper allegations, from the Complaint pursuant to Fed. R. Civ. P. 12(f) and/or 23.

In support of its Motion, Defendant states as follows:

       1.      This case involves alleged violations of two provisions of the federal Telephone

Consumer Protection Act (the “TCPA”), and one provision of the Illinois Telephone
     Case: 1:18-cv-06960 Document #: 16 Filed: 01/07/19 Page 2 of 5 PageID #:44




Solicitations Act (the “ITSA”). Plaintiff’s threadbare Complaint bases these claims solely on

Plaintiff’s alleged receipt of calls on his residential phone line made by someone—either CHW

or an unspecified “agent”—using a “pre-recorded” voice message or that occurred after he made

a “do not call” request without his consent. These claims are unavailing and should be dismissed

under Rule 12(b)(6) for several reasons.

       2.      For starters, Plaintiff fails to plead specific facts demonstrating that CHW is either

vicariously or directly liable under the TCPA because Plaintiff fails to plead sufficient facts

showing that CHW: (a) actually made the purported “pre-recorded” calls at issue (much less any

facts supporting his contention that the calls were actually “pre-recorded” as opposed to live

calls); (b) had any agency relationship with the third parties who did make those calls; or (c)

actually received and did not honor his “do not call” request, rather than some third party.

       3.      Plaintiff’s ITSA claim also fails because he pleads no facts demonstrating that any

of the callers (live or “pre-recorded”) failed to seek his consent to be solicited at the outset of the

calls, as is required under the ITSA. Plaintiff also fails to plead facts suggesting that any of the

alleged calls occurred during a window of time prohibited by the ITSA or that he suffered any

damages recoverable under ITSA. Therefore, the Complaint should be dismissed in its entirety

and with prejudice pursuant to Rule 12(b)(6).

       4.      In the alternative to dismissal under Rule 12(b)(6), the Court should dismiss the

Complaint in its entirety for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) because

Plaintiff cannot meet the requisite elements for Article III standing—namely, causation and

redressability. In this regard, Plaintiff fails to allege any specific facts explaining what conduct

is attributable to CHW or how that conduct is traceable to the harm Plaintiff allegedly suffered,

let alone plead any facts showing that he was harmed at all. Plaintiff also has not established



                                                  2
     Case: 1:18-cv-06960 Document #: 16 Filed: 01/07/19 Page 3 of 5 PageID #:44




how injunctive or monetary relief from CHW will redress allegedly injurious conduct caused by

unknown third parties.

       5.      Should the Court not dismiss the Complaint in its entirety (and it should for the

reasons above), it should nevertheless strike Plaintiff’s faulty class and other allegations from the

Complaint pursuant to Rule 12(f) and/or Rule 23. As to his TCPA claims, Plaintiff seeks to

represent two nationwide classes, even though CHW is indisputably a non-Illinois company.

Under the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct.

1773 (2017), however, this Court may not, as a matter of law, certify a nationwide class here

because it lacks specific personal jurisdiction over CHW for the claims of absent putative class

members who do not reside in Illinois and who did not receive calls from CHW in Illinois.

Moreover, Plaintiff’s class allegations for all three of his claims against CHW (two TCPA, one

ITSA) represent classic “fail-safe” classes which are likewise improper and should be stricken.

       6.      Plaintiff’s Complaint also seeks relief that is not available under the TCPA or

ITSA as a matter of law (e.g., disgorgement), and it includes allegations about other purported

“complaints” by third parties that are immaterial and impertinent to these proceedings. These

allegations are also improper and should also be stricken from the Complaint.

       7.      Defendant’s Motion is supported by a memorandum of law, which is being filed

contemporaneously herewith and is incorporated herein by reference.

       WHEREFORE, for all the reasons stated above and in the accompanying memorandum

of law in support, Defendant CHW Group Inc. respectfully requests that the Court enter an order

dismissing Plaintiff’s claims against Defendant in this case in their entirety and with prejudice

under Fed. R. Civ. P. 12(b)(6) and/or 12(b)(1), and granting all other relief the Court deems just




                                                 3
     Case: 1:18-cv-06960 Document #: 16 Filed: 01/07/19 Page 4 of 5 PageID #:44




and proper. Should the Court not dismiss the Complaint in its entirety, it should strike Plaintiff’s

faulty class and other allegations under Fed. R. Civ. P. 12(f) and/or 23.

Dated: January 7, 2019                               Respectfully submitted,



                                                     By: /s/ A. Paul Heeringa

                                                          A. Paul Heeringa
                                                          MANATT, PHELPS & PHILLIPS, LLP
                                                          151 N. Franklin, Suite 2600
                                                          Chicago, IL 60606
                                                          Telephone: (312) 529-6308
                                                          Email: pheeringa@manatt.com

                                                          Attorneys for Defendant CHW Group,
                                                          Inc.




                                                 4
     Case: 1:18-cv-06960 Document #: 16 Filed: 01/07/19 Page 5 of 5 PageID #:44




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on January 7, 2019, the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s electronic docket.


                                                                /s/ A. Paul Heeringa
                                                                A. Paul Heeringa




                                                   5
